fx   -·;1
                                                                                                                                                                        \\
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                           v.                                                    (For Offenses Comn1itted On or After November l, 1987)


                     Joel Abraham De La Cruz-Jimenez                                             Case Number: 3: l 9-mj-21774

                                                                                                 Step_hen Patrick White
                                                                                                 Defendant's Attorney


      REGISTRATION NO. 84948298

      THE DEFENDANT:
       lg] pleaded guilty to count(s) 1 of Complaint
                                                  ---~----~---~---~--~-~~~~~~-

            D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                   Nature of Offense                                                                          Count Number{s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                1

            D The defendant has been found not guilty on count(s)
                                                                                            ---~~-------------~
            D Count(s)                                                                            dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                      ® TIME SERVED                                         D                                           days

            lg] Assessment: $10 WAIVED                  lg] Fine: WAIVED
            lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                           charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Wednesday, May 1, 2019
                                                                                             Date of Imposition of Sentence
                      '~--~---
                       - 1     -,

        Received           -C__ C       ____ _,                  L~~             E['\
                     DUSM              --.___                    ~· -·· J ""' .. ~"Im ~kl
                                                                           1il

                                                                                                HO!-fdRABL'E RdBERT N. BLOCK
                                                                                                UNI1rED STATES MAGISTRATE ruDGE
                                                                  MAY 0 1 2019
                                                      CLER'.,<, U.S. D!~T?lST COURT
            Clerk's Office Copy                     SOUTH2RN OIST; JC i" or C;\L!FORNI.~                                                       3:19-mj-21774
                                                    BY                         Dc':PUTY
                                                                                            ·---
